380 U.S. 449 (1965)
McKINNIE ET AL.
v.
TENNESSEE.
No. 148.
Supreme Court of United States.
Argued March 8, 1965.
Decided April 5, 1965.
CERTIORARI TO THE SUPREME COURT OF TENNESSEE.
James M. Nabrit III argued the cause for petitioners. With him on the briefs were Jack Greenberg, Constance Baker Motley, Avon N. Williams, Z. Alexander Looby and Charles L. Black, Jr.
Thomas E. Fox, Assistant Attorney General of Tennessee, argued the cause for respondent. With him on the brief was George F. McCanless, Attorney General of Tennessee.
PER CURIAM.
The judgment is reversed. Hamm v. City of Rock Hill and Lupper v. Arkansas, 379 U. S. 306.
MR. JUSTICE STEWART would vacate the judgment and remand the case to the Supreme Court of Tennessee for reconsideration in the light of supervening federal legislation, in accordance with the views expressed in his dissenting opinion in Hamm v. City of Rock Hill, 379 U. S. 306, 326.
MR. JUSTICE BLACK, MR. JUSTICE HARLAN, and MR. JUSTICE WHITE would affirm the judgment of the Supreme Court of Tennessee for the reasons stated in their dissenting opinions in Hamm v. City of Rock Hill, 379 U. S. 306, 318, 322, 327.